





Execution Version




AMENDED AND RESTATED STOCKHOLDER’S AGREEMENT
AMENDED AND RESTATED STOCKHOLDER’S AGREEMENT (the “Agreement”), dated as of June
9, 2017, is made and entered by and between Churchill Downs Incorporated, a
Kentucky corporation (the “Company”), and CDI Holdings, LLC, an Illinois limited
liability company (together with any Affiliate (as such term is defined on the
date hereof under the rules and regulations promulgated by the Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”)) of CDI Holdings, LLC who executes a counterpart
of this Agreement and agrees to be bound by the provisions hereof, the
“Stockholder”).
WHEREAS, the Company and The Duchossois Group, Inc. (f/k/a Duchossois
Industries, Inc.) entered into that certain Stockholder’s Agreement, dated as of
September 8, 2000, as amended by the First Amendment to the Stockholder’s
Agreement, dated as of November 19, 2015 (the “Stockholder’s Agreement”), and
the Stockholder assumed and agreed to be bound by all of the terms and
obligations of the Stockholder’s Agreement pursuant to the Joinder to the
Stockholder’s Agreement, dated as of February 29, 2016;
WHEREAS, the Stockholder and the Company have entered into a Stock Repurchase
Agreement (the “Repurchase Agreement”), dated as of even date herewith, pursuant
to which the Company is repurchasing from the Stockholder the number of shares
of the Company’s common stock, no par value (the “Common Stock”), set forth
therein, upon the terms and subject to the conditions set forth in the
Repurchase Agreement; and
WHEREAS, in connection with their entry into the Repurchase Agreement, the
Company and the Stockholder desire to amend and restate the Stockholder’s
Agreement.
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
in the Repurchase Agreement and intending to be legally bound hereby, the
parties hereto agree that the Stockholder’s Agreement is hereby amended and
restated as follows:
Section 1.REGISTRATION RIGHTS
(a)“PIGGYBACK” REGISTRATION. Whenever the Company proposes to file a
registration statement relating to any of its capital stock under the Securities
Act (other than a registration statement required to be filed in respect of
employee benefit plans of the Company on Form S‑8 or any similar form from time
to time in effect or any registration statement on form S-4 or similar successor
form), the Company shall, at least twenty-one days (or if such twenty-one day
period is not practicable, then a reasonable shorter period which shall not be
less than seven days) prior to such filing, give written notice of such proposed
filing to the Stockholder. Upon receipt by the Company not more than seven days
(unless the notice given to the Stockholder pursuant to the previous sentence is
less than ten days, in which case such seven-day period shall be shortened to
five days) after such notice of a written request from the Stockholder for
registration of shares of Common Stock (the shares of Common Stock held by the
Stockholder, together with any equity securities of the Company acquired by the
Stockholder, are sometimes collectively referred to as the “Shares”) (i) the
Company shall include such Shares in such registration statement or in a
separate registration statement concurrently filed, and shall use all reasonable
efforts to cause such registration statement to become effective with respect to
such Shares, unless the managing





--------------------------------------------------------------------------------





underwriter therefor concludes in its reasonable judgment that compliance with
this clause (i) would materially adversely effect such offering, in which event
the Company shall cause such Shares to be registered under a separate
registration statement a limited period of time thereafter, which in no event
shall be more than 60 days and (ii) if such proposed registration is in
connection with an underwritten offering of Common Stock, upon request of the
Stockholder, the Company shall use all reasonable efforts to cause the managing
underwriter therefor to include in such offering the Shares as to which the
Stockholder requests such inclusion, on terms and conditions comparable to those
of the securities offered on behalf of the Company, unless the managing
underwriter therefor concludes in its reasonable judgment that the inclusion of
such Shares in such offering would materially adversely affect such offering.
(b)DEMAND REGISTRATION. If the Company shall receive at any time or from time to
time a written request from the Stockholder requesting the Company to register
Shares under the Securities Act on Form S‑3 (or if the Company is not eligible
to use Form S‑3, then on Form S‑1), or any other similar form then in effect,
the Company agrees that it will use all reasonable efforts to cause the prompt
registration of all Shares as to which such request is made. The Company may
postpone for a limited time, which in no event shall be longer than 90 days,
compliance with a request for registration pursuant to this Section 1(b) if
(i) such compliance would materially adversely affect (including, without
limitation, through the premature disclosure thereof) a proposed financing,
reorganization, recapitalization, merger, consolidation or similar transaction
or (ii) the Company is conducting a public offering of capital stock and the
managing underwriter concludes in its reasonable judgment that such compliance
would materially adversely affect such offering. Notwithstanding anything in
this Section 1(b) to the contrary, the Company shall not be required to: (1)
comply with more than one (1) request of the Stockholder pursuant to this
Section 1(b) or (2) prepare or cause to be prepared audited financial statements
of the Company other than those prepared in the normal course of the Company’s
business, whether at its fiscal year end or at other times when such audited
financial statements are required to be filed by the Commission. Any underwriter
selected by the Stockholder to act as such in connection with a registration
pursuant to this Section 1(b) shall be reasonably acceptable to the Company.
(c)GENERAL PROVISIONS. The Company will use all reasonable efforts to cause any
registration statement referred to in Sections 1(a) and (b) to become effective
and to remain effective (with a prospectus at all times meeting the requirements
of the Securities Act) until the earlier of 45 days from the effective date of
the registration statement and the date the Stockholder completes its
distribution of Shares. The Company will use all reasonable efforts to effect
such qualifications under applicable “blue sky” or other state securities laws
as may be reasonably requested by the Stockholder (provided that the Company
shall not be obligated to file a general consent to service of process or
qualify to do business as a foreign corporation or otherwise subject itself to
taxation in any jurisdiction solely for the purpose of any such qualification)
to permit or facilitate such sale or other distribution. The Company will cause
the Shares to be listed on the principal stock exchange on which the shares of
Common Stock are listed.
(d)INFORMATION, DOCUMENTS, ETC. Upon making a request for registration pursuant
to Sections 1(a) or (b), the Stockholder shall furnish to the Company such
information regarding its holdings and the proposed manner of distribution
thereof as the Company may reasonably request and as shall be required in
connection with any registration, qualification or compliance referred to
herein. The Company agrees that it will furnish to the Stockholder the number of
prospectuses, offering circulars or other documents, or any amendments or
supplements thereto, incident to any registration, qualification or compliance
referred to herein as the Stockholder from time to time may reasonably request.
(e)EXPENSES. The Company will bear all expenses of registrations (other than
underwriting discounts and commissions and brokerage commissions and fees, if
any, payable





--------------------------------------------------------------------------------





with respect to Shares sold by the Stockholder and fees and expenses of counsel
and any accountants for the Stockholder), including, without limitation,
registration fees, printing expenses, expenses of compliance with “blue sky” or
other state securities laws, and legal and audit fees incurred by the Company in
connection with such registration and amendments or supplements in connection
therewith.
(f)COOPERATION. In connection with any registration of Shares, the Company
agrees to:
(i)enter into such customary agreements (including an underwriting agreement
containing such representations and warranties by the Company and such other
terms and provisions, including indemnification provisions, as are customarily
contained in underwriting agreements for comparable offerings and, if no
underwriting agreement is entered into, an indemnification agreement on such
terms as is customary in transactions of such nature) and take all such other
actions as the Stockholder or the underwriters, if any, participating in such
offering and sale may reasonably request in order to expedite or facilitate such
offering and sale;
(ii)furnish, at the request of the Stockholder or any underwriters participating
in such offering and sale, (A) a comfort letter or letters, dated the date of
the final prospectus with respect to the Shares and/or the date of the closing
for the sale of the Shares from the independent certified public accountants of
the Company and addressed to the Stockholder and any underwriters participating
in such offering and sale, which letter or letters shall state that such
accountants are independent with respect to the Company within the meaning of
applicable independence requirements and shall address such matters as the
Stockholder and underwriters may reasonably request and as may be customary in
transactions of a similar nature for similar entities and (B) an opinion, dated
the date of the closing for the sale of the Shares, of the counsel representing
the Company with respect to such offering and sale (which counsel may be the
General Counsel of the Company or other counsel reasonably satisfactory to the
Stockholder), addressed to the Stockholder and any such underwriters, which
opinion shall address such matters as they may reasonably request and as may be
customary in transactions of a similar nature for similar entities;
(iii)make available for inspection by the Stockholder, the underwriters, if any,
participating in such offering and sale (which inspecting underwriters shall, if
reasonably possible, be limited to any manager or managers for such
participating underwriters), the counsel for the Stockholder, one accountant or
accounting firm retained by the Stockholder and any such underwriters, or any
other agent retained by the Stockholder or such underwriters, all financial and
other records, corporate documents and properties of the Company, and supply
such additional information, as they shall reasonably request; PROVIDED that any
such party shall keep the contents thereof confidential.
(g)ACTION TO SUSPEND EFFECTIVENESS; SUPPLEMENT TO REGISTRATION STATEMENT.
(i)The Company will notify the Stockholder and its counsel promptly of (A) any
action by the Commission to suspend the effectiveness of the registration
statement covering the Shares or the institution or threatening of any
proceeding for such purpose (a “stop order”) or (B) the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose. Immediately upon receipt of any such notice, the
Stockholder shall cease to offer or sell any Shares pursuant to the registration
statement in the jurisdiction to which such stop order or suspension relates.
The Company will use all reasonable efforts to prevent the issuance of any such
stop order





--------------------------------------------------------------------------------





or the suspension of any such qualification and, if any such stop order is
issued or any such qualification is suspended, to obtain as soon as possible the
withdrawal or revocation thereof, and will notify the Stockholder and its
counsel at the earliest practicable date of the date on which the Stockholder
may offer and sell Shares pursuant to the registration statement.
(ii)Within the applicable period referred to in Section 1(c) following the
effectiveness of a registration statement filed pursuant to these registration
rights, the Company will notify the Stockholder and its counsel promptly of the
occurrence of any event or the existence of any state of facts that, in the
judgment of the Company, should be set forth in such registration statement.
Immediately upon receipt of such notice, the Stockholder shall cease to offer or
sell any Shares pursuant to such registration statement, cease to deliver or use
such registration statement and, if so requested by the Company, return to the
Company, at its expense, all copies (other than permanent file copies) of such
registration statement. The Company will, as promptly as practicable, take such
action as may be necessary to amend or supplement such registration statement in
order to set forth or reflect such event or state of facts. The Company will
furnish copies of such proposed amendment or supplement to the Stockholder and
its counsel and will not file or distribute such amendment or supplement without
the prior consent of the Stockholder, which consent shall not be unreasonably
withheld.
(h)INDEMNIFICATION.
(i)The Company agrees to indemnify and hold harmless the Stockholder in respect
of Shares offered pursuant to a registration statement and the Affiliates,
directors, officers, agents, representatives and employees of the Stockholder or
its Affiliates, and each other person, if any, who controls any such person or
its Affiliates within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the “1934 Act”) (each, a “Participant”),
from and against any and all losses, claims, damages and liabilities (including,
without limitation, the reasonable legal fees and other expenses actually
incurred in connection with any suit, action or proceeding or any claim
asserted) caused by, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement pursuant to which the offering of such Shares is registered (or any
amendment thereto) or related final prospectus (or any amendments or supplements
thereto) or any related preliminary prospectus, or caused by, arising out of or
based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; PROVIDED,
HOWEVER, that the Company will not be required to indemnify the Stockholder if
(A) such losses, claims, damages or liabilities are caused by any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with information furnished to the Company in writing by
or on behalf of the Stockholder expressly for use therein or (B) if such untrue
statement or omission or alleged untrue statement or omission was contained or
made in any preliminary prospectus and corrected in the final prospectus or any
amendment or supplement thereto and the final prospectus does not contain any
other untrue statement or omission or alleged untrue statement or omission of a
material fact that was the subject matter of the related proceeding.
(ii)The Stockholder agrees to indemnify and hold harmless the Company, its
directors and officers and each person who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the 1934 Act to the
same extent as the foregoing indemnity from the Company to the Stockholder, but
only (A) with reference to





--------------------------------------------------------------------------------





information furnished to the Company in writing by or on behalf of the
Stockholder expressly for use in any registration statement or final prospectus,
any amendment or supplement thereto, or any preliminary prospectus or (B) with
respect to any untrue statement or representation made in connection with the
offering by the Stockholder in writing to the Company. The liability of the
Stockholder under this paragraph shall in no event exceed the proceeds received
by it from sales of Shares giving rise to such obligations. In connection with
any underwritten public offering, the underwriting agreement shall include
customary indemnification of the Company by the underwriters.
(iii)If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnity may be sought pursuant to either of the two
preceding paragraphs, such person (the “Indemnified Person”) shall promptly
notify the person against whom such indemnity may be sought (the “Indemnifying
Person”) in writing, and the Indemnifying Person, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others the
Indemnifying Person may reasonably designate in such proceeding and shall pay
the reasonable fees and expenses actually incurred by such counsel related to
such proceeding; PROVIDED, HOWEVER, that the failure to so notify the
Indemnifying Person shall not relieve it of any obligation or liability which it
may have hereunder or otherwise (unless and only to the extent that such failure
results in the loss or compromise of any material rights or defenses by the
Indemnifying Person). In any such proceeding, any Indemnified Person shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless (A) the Indemnifying
Person and the Indemnified Person shall have mutually agreed in writing to the
contrary, (B) the Indemnifying Person shall have failed within a reasonable
period of time to retain counsel reasonably satisfactory to the Indemnified
Person or (C) the named parties in any such proceeding (including any impleaded
parties) include both the Indemnifying Person and the Indemnified Person and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood that the
Indemnifying Person shall not, in connection with any one such proceeding or
separate but substantially similar related proceeding in the same jurisdiction
arising out of the same general allegations, be liable for the fees and expenses
of more than one separate firm (in addition to any local counsel) for all
Indemnified Persons, and that all such fees and expenses shall be reimbursed
promptly as they are incurred. Any such separate firm for the Stockholder and
such control persons of the Stockholder shall be designated in writing by the
Stockholder and any such separate firm for the Company, its directors, its
officers and such control persons of the Company shall be designated in writing
by the Company. The Indemnifying Person shall not be liable for any settlement
of any proceeding effected without its prior written consent, but if settled
with such consent or if there be a final non-appealable judgment for the
plaintiff for which the Indemnified Person is entitled to indemnification
pursuant to these provisions, the Indemnifying Person agrees to indemnify and
hold harmless each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Person shall, without the
prior written consent of the Indemnified Person, effect any settlement or
compromise of any pending or threatened proceeding in respect of which any
Indemnified Person is or has been a party, and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement (X) includes an
unconditional written release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such





--------------------------------------------------------------------------------





proceeding and (Y) does not include any statement as to an admission of fault,
culpability or failure to act by or on behalf of any Indemnified Person.
(iv)If the indemnification provided for in the first and second paragraphs of
this Section 1(h) is for any reason unavailable to, or insufficient to hold
harmless, an Indemnified Person in respect of any losses, claims, damages or
liabilities referred to therein (other than by reason of the exceptions provided
therein), then each Indemnifying Person under such paragraphs, in lieu of
indemnifying such Indemnified Person thereunder and in order to provide for just
and equitable contribution, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the Indemnifying Person or Persons on the one hand and the Indemnified Person
or Persons on the other in connection with the statements or omissions or
alleged statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative fault of the parties
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company on the
one hand or the Stockholder or such other Indemnified Person, as the case may
be, on the other, the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission, and any other
equitable considerations appropriate in the circumstances. The contribution
required of the Stockholder under this paragraph shall in no event exceed the
proceeds received by it from sales of Shares giving rise to such obligations.
(v)The parties agree that it would not be just and equitable if contribution
pursuant to this Section 1(h) were determined by pro rata allocation (even if
the Participants were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any reasonable legal or
other expenses actually incurred by such Indemnified Person in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 1(h), in no event shall a Participant be required to
contribute any amount in excess of the amount by which proceeds received by such
Participant from sales of Shares exceeds the amount of any damages that such
Participant has otherwise been required to pay or has paid by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
(vi)The indemnity and contribution agreements contained in this Section 1(h)
will be in addition to any liability which the Indemnifying Persons may
otherwise have to the Indemnified Persons referred to above.
Section 2.LEGEND ON CERTIFICATES. The Stockholder hereby acknowledges and agrees
that each of the certificates representing the Shares held by the Stockholder
shall be subject to stop transfer instructions and shall include the following
legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY BE OFFERED OR SOLD ONLY IF REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR IF AN EXEMPTION FROM REGISTRATION IS AVAILABLE.





--------------------------------------------------------------------------------





Within one business day after receipt by the Company of a demand by the
Stockholder, the Company agrees to terminate the stop transfer instructions and
remove the above legend (a) in connection with transfers pursuant to Section 1
of this Agreement or (b) if the Company is furnished an opinion of counsel
reasonably satisfactory to the Company that such Shares may be freely
transferred under applicable securities laws.
Section 3.DIRECTORS. Each of Richard L. Duchossois and Craig J. Duchossois (the
“Duchossois Directors”) shall continue to serve as members of the Board of
Directors of the Company until the expiration of their respective current terms
of office, subject, however, to prior death, resignation, retirement,
disqualification or removal from office in the manner provided in the Amended
and Restated Articles of Incorporation, Bylaws and policies of, and subject to
any existing waivers specific to Richard L. Duchossois and Craig J. Duchossois
(which waivers will only be effective until the expiration of their respective
current terms of office) by, the Company, in each case as in effect on the date
hereof. Upon the end of his respective current term of office, each Duchossois
Director shall not stand for re-election to the Board of Directors of the
Company and shall become a Director Emeritus of the Company pursuant to the
Bylaws of the Company. In addition, upon the end of his current term of office,
Richard L. Duchossois shall become Chairman Emeritus of Arlington International
Race Course and will retain office space at Arlington International Race Course.
Section 4.SPECIFIC PERFORMANCE. Each of the parties hereto recognizes and
acknowledges that a breach by a party of any covenants or agreements contained
in this Agreement will cause the other party to sustain injury for which it
would not have an adequate remedy at law for money damages. Therefore each of
the parties hereto agrees that in the event of any such breach, the aggrieved
party shall be entitled to the remedy of specific performance of such covenants
and agreements and preliminary and permanent injunctive and other equitable
relief in addition to any other remedy to which it may be entitled, at law or in
equity, and the parties hereto further agree to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief.
Section 5.AMENDMENT AND MODIFICATION. This Agreement may be amended, modified
and supplemented only by written agreement of the Stockholder and the Company.
Section 6.NOTICES. All notices, requests, demands and other communications
required or permitted shall be made in writing by hand-delivery, registered
first-class mail, email or air courier guaranteeing overnight delivery:
(a)If to the Stockholder, to:
CDI Holdings, LLC
444 W. Lake, Suite 2000
Chicago, Illinois 60606
Attention: General Counsel
Email: ereeves@duch.com
or to such other person or address as the Stockholder shall furnish to the
Company;
(b)If to the Company, to:
Churchill Downs Incorporated
600 N. Hurstbourne Parkway, Ste. 400
Louisville, Kentucky 40222
Attention: General Counsel
Email: brad.blackwell@kyderby.com


or to such other person or address as the Company shall furnish to the
Stockholder in writing.





--------------------------------------------------------------------------------





All such notices, requests, demands and other communications shall be deemed to
have been duly given; at the time delivered by hand, if personally delivered;
five business days after being deposited in the mail, postage prepaid, if
mailed; when receipt acknowledged, if emailed; and on the next business day, if
timely delivered to an air courier guaranteeing overnight delivery.
Section 7.SEVERABILITY. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall fail to be in effect
only to the extent of such prohibition or invalidity, without invalidating the
remainder of this Agreement or of any such provision.
Section 8.ASSIGNMENT. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but except as otherwise provided for or
permitted herein neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any party hereto without the prior
written consent of the other party. The Stockholder may assign its rights
hereunder to any Affiliate of the Stockholder that is a purchaser or transferee
of Shares; provided, that such Affiliate shall, as a condition to the
effectiveness of such assignment, be required to execute a counterpart to this
Agreement agreeing to be bound hereby as if such purchaser or transferee had
originally been a party hereto.
Section 9.GOVERNING LAW. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS
TRANSACTION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF
NEW YORK. The Company and the Stockholder each agrees that any suit or
proceeding arising in respect of this Agreement will be tried exclusively in the
U.S. District Court for the Southern District of New York or, if that court does
not have subject matter jurisdiction, in any state court located in The City and
County of New York, and the Company and the Stockholder each agrees to submit to
the jurisdiction of, and to venue in, such courts.
Section 10.TERMINATION. Section 1 of this Agreement shall terminate and be of no
further force or effect on the date on which the Stockholder beneficially owns
less than 5% of the then outstanding shares of Common Stock.
Section 11.COUNTERPARTS. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 12.HEADINGS. The headings of the Sections of this Agreement are inserted
for convenience only and shall not constitute a part hereof or affect in any way
the meaning or interpretation of this Agreement.
Section 13.ENTIRE AGREEMENT. This Agreement sets forth the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein, and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto.
Section 14.THIRD PARTIES. Except as specifically set forth or referred to
herein, nothing herein expressed or implied is intended or shall be construed to
confer upon or give to any person or corporation, other than the parties hereto
and their successors or assigns, any rights or remedies under or by reason of
this Agreement.
* * * *







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.
Churchill Downs Incorporated
CDI Holdings, LLC
By: _/s/ Marcia A. Dall________________
By: _/s/ Eric A. Reeves_________________
Title: EVP & CFO
Title: Vice President & General Counsel




